Citation Nr: 0000086	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for residuals of left 
wrist fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James E. Connor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Lincoln Nebraska, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected residuals of a left wrist 
fracture above 10 percent.  
The case was subsequently transferred to the Des Moines RO 
where the veteran testified at a hearing in October 1998 
before the undersigned Board member.  He and his 
representative were provided copies of the transcript of the 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by VA.

2.  The veteran's disability from residuals of a left wrist 
(minor extremity) fracture is manifested by X-ray evidence of 
post traumatic arthritis productive of limitation of range of 
motion to not more than 20 degrees in dorsiflexion and palmar 
flexion with complaint of chronic pain on use.  


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
residuals of a left wrist fracture have not been satisfied.  
38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
5010, 5215 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  He 
testified before the Board that all pertinent treatment was 
with VA and all records had been obtained.  The veteran and 
his representative were afforded the opportunity at the 
hearing to submit additional materials.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) has been satisfied.
 
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In May 1983, the RO granted 
service connection for the veteran's residuals of a left 
wrist fracture, and evaluated the disability as 
noncompensable effective September 27, 1982, the date 
following service discharge.  The veteran's service medical 
records show that in April 1980, while performing guard duty, 
he fell from a second story balcony and injured his left 
wrist after a railing gave way.  The diagnosis was 
transscaphoid perilunate fracture dislocation of the left 
wrist, which required surgery consisting of open reduction 
and internal fixation of the left carpal navicular. 

Following service discharge, a January 1983 VA examination 
revealed some minor limitation of left wrist motion and some 
cramping pain on extended use without X-ray evidence of 
arthritis.  In a December 1994 rating decision, the RO 
increased the left wrist disability rating to 10 percent, 
effective July 28, 1994, based on evidence from a September 
1994 VA examination revealing recurrent wrist pain requiring 
medication and X-ray evidence of possible post traumatic 
degenerative changes.  

Subsequent rating decisions confirmed the 10 percent 
disability rating, although a January 1995 rating decision 
changed the effective date of the 10 percent rating to May 
13, 1994.  In his current appeal, the veteran contends that 
the 10 percent disability rating is inadequate and that his 
symptomatology warrants a higher evaluation.  After a review 
of the record, the Board finds that the evidence does not 
support an increased rating for his service connected 
residuals of a left wrist fracture.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The veteran's left wrist disability is currently rated under 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 5010-5215, for 
traumatic arthritis and limitation of motion of the wrist.  
Under DC 5010, traumatic arthritis, substantiated by X-ray 
findings, is rated as analogous to degenerative arthritis 
under DC 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.    

The report from the August 1997 VA examination reveals X-ray 
evidence of advancing arthritis of the radiocarpal and 
midcarpal rows with osteoporosis formation and decreasing 
joint space.  In assessing the limitation of motion of the 
wrist associated with arthritis, under DC 5215, a 10 percent 
rating is warranted for dorsiflexion less than 15 degrees in 
either the major or minor wrist.  A 10 percent rating is also 
warranted where palmer flexion is limited in line with 
forearm for either the major or minor wrist.  

On recent range of motion testing, the veteran's wrist 
disability does not warrant a 10 percent rating under this 
code section.  The August 1997 VA examination shows that the 
veteran had full and symmetric ulnar and radial deviation, 
consisting of 20 degrees of radial deviation and 30 degrees 
of ulnar deviation.  He also had 80 degrees of dorsiflexion 
and 60 degrees of palmar flexion, bilaterally (in each 
wrist).  He also had full and symmetric rotation of the 
forearm measuring 90 degrees supination and pronation 
bilaterally, and tenderness at the extremes of motion in all 
directions.  Similar testing on examination for compensation 
purposes in February 1997 and as reported on VA outpatient 
visits ranged from full range of motion of the left wrist in 
March 1998 with problems making a fist to 20 degrees in 
extension and flexion in April 1998.  These range of motion 
results would not warrant a compensable rating under DC 5215.  

As to the possibility of a more favorable rating under other 
code sections of the Schedule, the Board finds no evidence of 
unfavorable or favorable ankylosis (bony fixation) of the 
wrist for a rating under DC 5214.  Secondly, a rating under 
DC 5216-5219 requires evidence of unfavorable ankylosis of 
multiple fingers created by the left wrist disability, which 
is not evident in this case.  DC 5220-5223 for favorable 
ankylosis of multiple fingers is only appropriate in so far 
as the veteran's wrist disability has created a limitation of 
motion of his fingers.  See paragraph (a) following DC 5223.  
The Board finds that although the veteran has degenerative 
arthritis of the left wrist, his degree of limitation of 
motion of the fingers of the hand is not disabling under the 
appropriate code sections.  In any event, impaired use of the 
fingers has not been medically linked to the wrist fracture.  

The veteran explained at a Lincoln RO hearing in July 1997 
and in his October 1998 Travel Board hearing that he could no 
longer work in electronics, where he worked in the service, 
because of the loss of control in his left hand for the fine 
movements required in the electronics field.  However, such 
lack of control or coordination problem is not the same as a 
specific limitation of motion in multiple fingers as set 
forth in DC 5220-5223.  The Board finds that the veteran is 
noncompensable under these DC's as well.  

The Board, however, may appropriately also consider the 
evidence of painful motion, and the criteria set forth in 
relevant code sections, as was noted in DC 5003 previously, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, VA 
takes functional loss into consideration when rating a 
disability of the musculoskeletal system.  Such loss may be 
due to any of a number of factors, such as absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.59 directs the consideration of painful motion 
with any form of arthritis.  
 
As previously explained, DC 5003 calls for the application of 
a 10 percent rating for limitation of motion, which includes 
painful motion.  The Board considers these regulations and 
finds that the veteran's left wrist disability warrants a 10 
percent for the functional loss and pain in his left wrist 
due to traumatic degenerative arthritis.  The August 1997 VA 
examination revealed that the veteran complains of daily left 
wrist pain due to his work siding houses, for which he takes 
800 milligrams of Motrin three times per day for some pain 
relief.  During his July 1997 RO hearing, the veteran 
described his left wrist pain as aching and throbbing, 
especially after heavy lifting or attempts to do small 
piecework.  This impaired ability to execute skilled 
movements smoothly and pain on movement is consistent with 
the guidelines set forth in 38 C.F.R. § 4.45.  

Furthermore, during his hearing, the veteran reported a 
decrease in left grip strength and pain after unloading a 
truck full of 200 pounds of siding, which is consistent with 
excess fatigability and weakened movement.  A March 1998 VA 
outpatient evaluation of the left wrist also noted problems 
making a tight fist, and assessed the veteran's left wrist 
condition as chronic pain secondary to scaphoid fracture.  
The Board finds sufficient evidence that supports a 10 
percent rating for the veteran's functional loss of use of 
his left wrist due to arthritic pain and the inability to 
perform fine hand and finger movements due to loss of 
coordination and left wrist pain, in accordance with §§ 4.40, 
4.45 and 4.59.  The RO has specifically cited the veteran's 
pain and associated functional loss as the basis for the 
compensable rating.  However, the evidence does not support a 
rating higher than 10 percent under the applicable section of 
the Schedule.  

This 10 percent disability rating according to the Schedule 
does not preclude the Board from granting a higher rating for 
this disability.  Generally, the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Higher ratings--up to 50 percent--are 
assignable for greater impairment of the wrist, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, this case does not present 
evidence of an exceptional disability picture.  The veteran's 
last hospitalization for his wrist was in 1995 to have a 
screw removed from the wrist.  He has not required 
hospitalization for his left wrist disability since that 
time.  His left wrist disability is not shown to have had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  

The Board recognizes that the veteran has testified that he 
has changed employment fields in the past due to his left 
wrist disability, particularly from skilled  electronics work 
in service, but no documentation showing a recent career 
change due to his left wrist has been submitted.  It appears 
that the veteran relocated to the Midwest and worked as a 
framing carpenter for a time before his current full-time 
employment installing vinyl siding.  Under the circumstances, 
the Board concludes that the impairment resulting from the 
residuals of the left wrist fracture is adequately 
compensated under the regular rating criteria.  Therefore, 
extra-schedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to an increased rating for residuals of a left 
wrist fracture is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

